RONALD PALONE, Petitioner
v.
AFFOLDER & ASSOCIATES, INC., A PENNSYLVANIA CORPORATION, AND STEVEN E. AFFOLDER, III A/K/A STEVEN E. AFFOLDER, JR., AN INDIVIDUAL, Respondents,
RONALD PALONE AND MOLLY PALONE AND PALONE SIGNS AND DESIGNS, INC.
v.
NORTHWESTERN NATIONAL CASUALTY COMPANY AND AGENCY SERVICES, INC.
v.
AFFOLDER & ASSOCIATES
PETITION OF: RONALD PALONE AND MOLLY PALONE AND PALONE SIGNS AND DESIGNS, INC.
Nos. 264 WAL 2007, 265 WAL 2007
Supreme Court of Pennsylvania, Western District.
January 30, 2008.

ORDER
PER CURIAM
AND NOW, this 30th day of January, 2008, the Petition for Allowance of Appeal is DENIED.
Mr. Justice McCaffery did not participate in the consideration or decision of this matter.